Per Curiam.

The promisor in a contract not negotiable, but which is assigned in equity, cannot, after the assignment, be sued as the trustee of the promisee. The assignment cannot appear but by the disclosure of the promisor on the interrogatories. The assignee must, therefore, if he would avail himself of the assignment, exhibit to the trustee, before he is examined, satisfactory evidence of a legal assignment made before the attachment, that the trustee may, m his answers, lay this evidence before the Court. This is not done in the present case. The trustee has not been called on for payment by any assignee, who exhibited to him the [*451 ] * notes ; nor has he had any information of the transfer, which can be considered as evidence of the actual assignment, or of any consideration paid for it. He must be adjudged trustee.